Name: Commission Regulation (EEC) No 2094/88 of 14 July 1988 fixing the time limit for the submission of applications for private storage aid as provided for in Regulation (EEC) No 1186/88 laying down transitional measures for the support of the pigmeat market in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/16 Official Journal of the European Communities 15. 7. 88 COMMISSION REGULATION (EEC) No 2094/88 of 14 July 1988 fixing the time limit for the submission of applications for private storage aid as provided for in Regulation (EEC) No 1186/88 laying down transitional measures for the support of the pigmeat market in Spain HAS ADOPTED THIS REGULATION : Article 1 The time limit for the submission of applications for private storage aid pursuant to Regulation (EEC) No 1186/88 shall be 15 July 1988 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 thereof, Whereas private storage 'aid granted pursuant to Commission Regulation No 1186/88 of 29 April 1988 , laying down transitional measures for the support of the pigmeat market in Spain ('), has had a favourable effect ; whereas a stabilization of prices is expected in that Member State ; whereas the granting of private storage aid for pigmeat should therefore be suspended in Spain ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 111 , 30 . 4. 1988 , p. 71 .